Exhibit 10.3 RAIT FINANCIAL TRUST ANNUAL INCENTIVE COMPENSATION PLAN 2016 Target Cash Bonus Award Grant Agreement To:[Eligible Officer] Attached as Appendix A hereto is the RAIT Financial Trust (‘RAIT”) 2015 Annual Incentive Compensation Plan (the “Annual Cash Bonus Plan”) as adopted and amended for 2016 pursuant to Article VIII of the RAIT 2012 Incentive Award Plan (the “Plan”).You have been granted a cash award (the “2016 Target Cash Bonus Award”) under the Annual Cash Bonus Plan.This Target Cash Bonus Award Grant Agreement (the “Grant Agreement”) sets forth the terms and conditions related to such Target Cash Bonus Award.The Award is contingent upon your acknowledgement and acceptance of the terms and conditions as set forth in this Grant Agreement and in the Plan. Grant Date: April 22, 2016 Target Cash Bonus Amount: $[ ] Cash Award Opportunity: Subject to the terms and conditions set forth in this Grant Agreement and the Plan, RAIT hereby notifies you that you have the opportunity to receive a Target Cash Bonus Award in an amount calculated with respect to your Target Cash Bonus Amount in the manner set forth in the Annual Cash Bonus Plan.The actual amount of the Target Cash Bonus Award shall be determined according to the achievement or non-achievement of performance targets (the “Performance Targets”) established by the Committee on March 31, 2016 and set forth in in the Annual Cash Bonus Plan.The Participant shall not be entitled to receive any portion of the 2016 Target Cash Bonus Award that does not become payable because of the failure to fully satisfy the Performance Targets. Tax Liability and Payment of Taxes: You acknowledge and agree that any income or other taxes due from you with respect to the Target Cash Bonus Award issued pursuant to this Grant Agreement shall be your responsibility.Upon payment of the Target Cash Bonus Award, RAIT will withhold a portion of such Target Cash Bonus Award in order to satisfy your tax obligations. Delivery: The actual payment of the Target Cash Bonus Award, as adjusted pursuant to this Grant Agreement or the Plan, will be made as soon as practicable following the Committee’s determination of the achievement or nonachievement of the Performance Targets; provided, however, that, in order to comply with certain rules concerning the regulation of deferred compensation under Section 409A of the Internal Revenue Code of 1986, as amended, in no event will any such payment be made later than March 15, 2017. Transferability: You may not transfer or assign the Target Cash Bonus Award for any reason, other than under your will or as required by intestate laws.Any attempted transfer or assignment will be null and void. Savings: Any amounts paid pursuant to the Quantitative Bonus Award portion of this Target Cash Bonus Award are intended to be considered “qualified performance-based compensation” under section 162(m) of the Code and Article IX of the Plan If any provision of this Grant Agreement with respect to such portion is determined to be inconsistent with the requirements of Internal Revenue Code Section 162(m)(4)(C) or such Article, such portion shall be deemed to be a Target Cash Bonus Award made solely under Article VIII of the Plan. Clawback: In addition to, and not in limitation of, the forfeiture of the Target Cash Bonus Award (or any portion thereof) as provided in this Grant Agreement or the Plan, RAIT may recover amounts paid to you pursuant to this Target Cash Bonus Award to the extent that the Committee, following an appropriate investigation and consideration of all relevant circumstances, determines that you have engaged in fraud or willful misconduct that caused the requirement for a material accounting restatement of RAIT’s financial statements due to material noncompliance with any financial reporting requirement (excluding any restatement due solely to a change in accounting rules). Miscellaneous: As a condition of the granting of this Target Cash Bonus Award, you agree, for yourself and your legal representatives and/or guardians, that this Grant Agreement shall be interpreted by the Committee and that any such interpretation of the terms of this Grant Agreement and any determination made by the Committee pursuant to this Grant Agreement shall be final, binding and conclusive.This Grant Agreement may be executed in counterparts.This Grant Agreement and the Target Cash Bonus Award granted hereunder shall be governed by Maryland Law. This Grant Agreement and the Target Cash Bonus Award granted hereunder are granted under and governed by the terms and conditions of the Plan, the provisions of which are incorporated herein by reference.Additional provisions regarding your Target Cash Bonus Award and definitions of capitalized terms used and not defined in this Grant Agreement can be found in the Plan.Any inconsistency between this Grant Agreement and the Plan shall be resolved in favor of the Plan. You hereby acknowledges receipt of a copy of the Plan. The invalidity or unenforceability of any provisions of this Grant Agreement shall not affect the validity or enforceability of any other provision of this Grant Agreement, which shall remain in full force and effect.In the event that any provision of this Grant Agreement or any word, phrase, clause, sentence, or other portion hereof (or omission thereof) should be held to be unenforceable or invalid for any reason, such provision or portion thereof shall be modified or deleted in such a manner so as to make this Grant Agreement as so modified legal and enforceable to the fullest extent permitted under applicable law.
